    Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SARAH TOWNSEND,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )         Case No. 4:19-cv-2798
                                              )
T. WILLIAMS,                                  )         JURY TRIAL DEMANDED
                                              )
               Defendant.                     )

                                            Complaint

                                           Introduction

       1.      In this civil rights action brought pursuant to 42 U.S.C. § 1983, Plaintiff Sarah

Townsend seeks judgment against Officer Unknown Williams for violation of her First

Amendment rights by retaliating against her for criticizing the police and recording a police

officer engaged in the public discharge of his duties, confiscating her property, and threatening

her with arrest.

                                              Parties

       2.      Plaintiff, Sarah Townsend, is a citizen of Missouri who resides in the City of

Dellwood.

       3.      Defendant, Officer T. Williams, is a police officer employed by an entity holding

itself out as the North County Police Cooperative. He is sued is his individual capacity. He was

acting under color of law at all times relevant to this complaint.




                                                  1
   Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 2 of 6 PageID #: 2



                                        Jurisdiction and Venue

       4.       Plaintiff brings this claim pursuant to 42 U.S.C. § 1983 and the First Amendment

to the United States Constitution, incorporated as against States and their municipal divisions

through the Fourteenth Amendment.

       5.       The jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 because

Plaintiff’s action arises under the Constitution of the United States and § 1343(a)(3) to redress

the deprivation of rights secured by the Constitution of the United States.

       6.       Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise

to the claims occurred in St. Louis County, Missouri.

       7.       Divisional venue is proper in the Eastern Division because the events leading to

the claim for relief arose in St. Louis County and the claim for relief itself arose in St. Louis

County. E.D. Mo. L.R. 2.07(A)(1), (B)(2).

                                                Facts

       8.       On the evening of August 26, 2018, Plaintiff went to the Mobil Gas Station on

West Florissant in Dellwood in order to buy gasoline and a soda.

       9.       There, a man using a manual wheelchair approached her and engaged her in

conversation.

       10.      While she was talking to the man, Officer T. Williams of the North County Police

Cooperative arrived at the gas station.

       11.      When Officer Williams arrived, he exited his vehicle and told the man using the

wheelchair that he was going to jail.




                                                  2
   Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 3 of 6 PageID #: 3



       12.     After Officer Williams wheeled the man away from Townsend and her vehicle,

Townsend began video recording the interaction on her cell phone and told Officer Williams the

man had not been a bother to her.

       13.     Townsend asked: “Why is he going to jail? What is he being charged with?”

       14.     Officer Williams stated: “Can you go back over there because this has nothing to

do with you! Absolutely nothing.”

       15.     Townsend complied with Officer Williams’ instruction while asking calmly:

“Why are you doing this?”

       16.     Officer Williams then came toward Townsend, reached out, grabbed her phone,

and threw it forcefully into her vehicle through an open window.

       17.     The phone continued recording video.

       18.     Townsend—who remained right next to her car—retrieved the phone and

“zoomed” the phone’s camera in on Officer Williams and the man in the wheelchair.

       19.     Officer Williams told the man that “the mayor” had called North County Co-Op

and demanded the police arrest the man because he had been “begging and harassing people.”

       20.     From across the property where Williams had wheeled him, the man yelled to

Townsend: “Ma’am, was I begging or harassing you?”

       21.     Townsend responded that the man was “not begging or doing anything to

anybody.”

       22.     Townsend also stated: “There was no reason for you to grab my belongings and

throw them into my car. Sir. Mr. Williams.”

       23.     Officer Williams continued to speak to the man, telling the man there was nothing

he could do about the arrest because the mayor himself had called the police.




                                                3
    Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 4 of 6 PageID #: 4



       24.     Townsend stated: “Why does the mayor care so much about people that are

homeless out here? Why does the mayor care so much about that and not anything else that is

going on in St. Louis?”

       25.     Officer Williams continued speaking to the man and did not reply to Townsend,

whose statement had not affected Officer Williams’ ability to communicate with the man.

       26.     Throughout this exchange, Townsend remained next to the gas pump.

       27.     The man using the wheelchair and Officer Williams were some fifteen feet away.

       28.     Townsend asked again why the man was being arrested.

       29.     Officer Williams stated: “Can you get out of my face please?”

       30.     Townsend replied: “I’m not in your face; I’m across here.”

       31.     Officer Williams began stalking toward Townsend, upon which Townsend stated:

“If you touch me, there’s going to be a serious problem. You need to not. Sir.”

       32.     It took Officer Williams eight long strides to reach Townsend.

       33.     He grabbed the phone out of Townsend’s hand and turned off the video.

       34.     Williams stated: “Fuck you bitch get the fuck out of my face” and confiscated the

phone, putting it in his pocket and refusing to return it to Townsend.

       35.     Instead, he told her he was calling “back up” to arrest her.

       36.     Eventually, Officer Williams returned the phone but warned Townsend that he

would be looking for her license plate and would arrest her the next time he saw it.

                                COUNT I: FIRST AMENDMENT

                      Violation of First Amendment right – 42 U.S.C. § 1983

       37.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this complaint as fully set forth herein.




                                                 4
   Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 5 of 6 PageID #: 5



       38.     Townsend engaged in constitutionally protected activity when she criticized

government action and when she video recorded a police officer carrying out his official duties

in a place open to public view.

       39.     Criticizing the government and recording police officers when they carry out their

public duties are forms of expressive conduct that are protected by the First Amendment, and

Townsend’s right to engage in these constitutionally protected types of expression is clearly

established.

       40.     Officer Williams retaliated against Townsend for engaging in constitutionally

protected expressive activity.

       41.     Confiscation of one’s personal property and threatening a person with arrest—

including a continuing indefinite threat into the future—would chill a reasonable person from

continuing to record and/or criticize the police.

WHEREFORE, Plaintiff respectfully requests this Court:

               A. Enter judgment in favor of Townsend and against Williams;

               B. Award Plaintiff compensatory and nominal damages and declaratory and

                   injunctive relief;

               C. Award Plaintiff reasonable costs and attorneys’ fees pursuant to 42 U.S.C.

                   § 1988 and any other applicable provisions of law; and

               D. Allow any other and further relief as the Court deems just and proper.




                                                    5
Case: 4:19-cv-02798-NAB Doc. #: 1 Filed: 10/18/19 Page: 6 of 6 PageID #: 6




                                        Respectfully submitted,

                                        /s/ Anthony E. Rothert
                                        Anthony E. Rothert, #44827MO
                                        Jessie Steffan, #64861MO
                                        ACLU of Missouri Foundation
                                        906 Olive Street, Suite 1130
                                        St. Louis, Missouri 63101
                                        (314) 652-3114
                                        (314) 652-3112 (facsimile)
                                        arothert@aclu-mo.org
                                        jsteffan@aclu-mo.org

                                        Gillian R. Wilcox, #61278MO
                                        406 West 34th Street, Suite 420
                                        Kansas City, Missouri 64111
                                        ACLU of Missouri Foundation
                                        (816) 470-9938
                                        gwilcox@aclu-mo.org

                                        Lisa S. Hoppenjans, #63890MO
                                        First Amendment Clinic
                                        Washington University School of Law
                                        Campus Box 1120
                                        Anheuser Busch Hall
                                        One Brookings Drive
                                        St. Louis, MO 63130-4899
                                        (314) 935-8980
                                        (314) 935-5171 (facsimile)
                                        lhoppenjans@wustl.edu

                                        Attorneys for Plaintiff




                                    6
